           Case 1:19-cr-00556-VEC Document 11 Filed 02/26/21 Page 1 of 1
                                                                                USDC SDNY
                                                                                DOCUMENT
                                                                                ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                                    DOC #:
SOUTHERN DISTRICT OF NEW YORK                                                   DATE FILED: 2/26/2021
 ------------------------------------------------------------   X
 UNITED STATES OF AMERICA                                       :
                                                                :
                 -against-                                      :
                                                                :       19-CR-556 (VEC)
                                                                :
 MICHAEL MORTIMER,                                              :           ORDER
                                                                :
                                          Defendant.            :
 ------------------------------------------------------------   X

VALERIE CAPRONI, United States District Judge:

        WHEREAS a sentencing control date was set for February 15, 2021; and

        WHEREAS as of the date of this order, the Government has failed to provide an update

or request an extension of the sentencing control date;

        IT IS HEREBY ORDERED that the Government must submit an update on the status of

this case and a request for an extension of the sentencing control not later than March 3, 2021.

        IT IS FURTHER ORDERED that if the Government fails to submit a request for

extension by March 3, 2021, the Court will order the Probation Department to prepare a

Presentence Investigation and Report and will set a sentencing date.



SO ORDERED.

Dated: February 26, 2021
      New York, NY                                                  ___________________________
                                                                    ____________________________
                                                                    VALERIE CAPRONI
                                                                    United States District Judge
